Citation Nr: 0022498	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  96-30 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, claimed as an abnormal electrocardiogram (EKG) and 
chest pains.

2.  Entitlement to service connection for bronchitis. 

3.  Entitlement to service connection for arthritis of both 
ankles and both feet.

4.  Entitlement to a compensable disability rating for a 
gastric ulcer.

5.  Entitlement to a compensable disability rating for the 
residuals of a rectal fissure.

6.  Entitlement to a compensable disability rating for the 
residuals of a fracture of the left hamate.

7.  Entitlement to a compensable disability rating for the 
residuals of a fracture of the right fourth metacarpal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from June 1974 to January 
1995.  These matters are before the Board of Veterans' 
Appeals (Board) from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO granted service connection for a 
rectal fissure; a gastric ulcer; the residuals of a left 
hamate fracture; and for the residuals of a fracture of the 
right fourth metacarpal.  Each disability was assigned a zero 
percent evaluation effective in February 1995.  The RO also 
denied service connection for bilateral knee disorders, 
bronchitis, sinusitis, allergies, hypertension, a non-
specific EKG abnormality, chest pain, and arthritis of the 
ankles, feet, and wrists.  In addition, the RO denied 
entitlement to a 10 percent rating based on the veteran 
having multiple, non-compensable service-connected 
disabilities in accordance with 38 C.F.R. § 3.324 (1999).  
The veteran perfected an appeal with respect to each issue.

The Board notes that in the September 1995 rating decision 
the RO granted service connection for the residuals of a 
fracture of the right fourth metacarpal and the residuals of 
a fracture of the left hamate, both of which could include 
arthritis.  The RO also denied service connection for 
arthritis of multiple joints, including both wrists.  To the 
extent the denial of service connection for arthritis of 
multiple joints is in conflict with the grant of service 
connection for the residuals of fractures affecting both 
wrists, including arthritis, the Board finds that the rating 
decision is in error.  The Board will consider the denial of 
service connection for arthritis of multiple joints as 
pertaining only to the feet and ankles.

In an October 1996 statement the veteran withdrew his appeal 
on the issue of entitlement to service connection for 
hypertension.  Because the appeal was withdrawn, the Board no 
longer has jurisdiction of that issue.  Hamilton v. Brown, 
4 Vet. App. 528 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. 
Cir. 1994) (a notice of disagreement ceases to be valid if 
withdrawn).  Although the veteran's representative in July 
2000 indicated that the they were pursuing the appeal of the 
denial of service connection for hypertension, the 
representative's assertions cannot constitute a notice of 
disagreement because the statement was not submitted within 
12 months of the October 1995 notice informing the veteran of 
the September 1995 decision.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.302 (1999).  The Board finds, therefore, that 
the issue of entitlement to service connection for 
hypertension is not within its purview.

In a February 1998 rating decision the RO granted service 
connection for bilateral chondromalacia of the knees and 
allergic rhinitis with left chronic sinusitis.  That rating 
decision represented a full grant of the benefit sought on 
appeal, which was entitlement to service connection.  The 
Board finds, therefore, that issues pertaining to the 
bilateral knees, rhinitis, and sinusitis are no longer within 
its jurisdiction.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (a notice of disagreement ceases to be valid if 
the RO grants the benefit sought on appeal).

In a February 1998 supplemental statement of the case the RO 
referred to the matter of entitlement to a compensable rating 
for a gastric ulcer as having been withdrawn, presumably 
based on an incorrect interpretation of the veteran's October 
1996 statement.  The Board finds, however, that the veteran 
has not withdrawn his appeal of that issue, and that the 
issue of entitlement to a compensable rating for a gastric 
ulcer remains in contention.

The issues of entitlement to compensable disability ratings 
for the residuals of a rectal fissure and a gastric ulcer are 
discussed in the remand portion of this decision.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
bronchitis and arthritis (pain) of the feet and ankles are 
not supported by competent medical evidence showing that the 
veteran has bronchitis or arthritis of the feet and ankles 
that are related to an in-service disease or injury.

2.  The claim of entitlement to service connection for a 
cardiovascular disorder, claimed as an abnormal EKG and/or 
chest pains, is not supported by competent medical evidence 
showing that the clinical findings have resulted in a medical 
diagnosis of disability that is related to an in-service 
disease or injury.  

3.  The residuals of a fracture of the left hamate are 
manifested by limited motion due to pain and reduced 
strength.

4.  The residuals of a fracture of the right fourth 
metacarpal are manifested by degenerative changes and pain 
with use.

5.  The veteran is in receipt of a compensable disability 
rating for his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
cardiovascular disorder, claimed as an abnormal EKG and/or 
chest pains, bronchitis, and arthritis (pain) of the ankles 
and feet are not well grounded.  38 U.S.C.A. §§ 1117, 5107(a) 
(West 1991); 38 C.F.R. § 3.317 (1999).

2.  The criteria for a 10 percent disability rating for the 
residuals of a fracture of the left hamate are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.71a, Diagnostic Code 5215 (1999).

3.  The criteria for a 10 percent disability rating for the 
residuals of a fracture of the right fourth metacarpal are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003 and 
5215 (1999).

3.  The issue of entitlement to a 10 percent evaluation based 
on having multiple, non-compensable, service-connected 
disabilities is moot.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.324 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records reflect that the veteran received 
treatment for complaints that were diagnosed as pharyngitis, 
an upper respiratory infection, viral syndrome, sinusitis, or 
allergies on 26 separate occasions from December 1974 to 
February 1994.  He received treatment for bronchitis in 
February and October 1978.  

The report of a periodic examination in July 1986 referenced 
the results of pulmonary function tests and indicated that 
the veteran had borderline hypertension, with a blood 
pressure reading of 130/90.  The examiner recommended 
additional work-up for hypertension and an abnormal EKG.  In 
August 1986 the veteran complained of his heart racing and 
feeling anxious.  In September 1986 the treating physician 
assessed his complaints as rare palpitations and doubtful 
supraventricular tachycardia.  The physician stated that 
because the palpitations occurred only monthly, they could 
not be detected by Holter monitoring.  The treatment record 
also indicates that if cardiac problems were present, it was 
doubtful that job performance would be limited or medications 
needed.  An EKG at that time was normal, and the veteran was 
cleared for duty.  In March 1988 his complaint of chest pain 
was found to be of questionable etiology.

The report of a periodic examination in January 1992 shows 
that he had no diseases of the lungs and/or chest.  In 
January 1992 he was found to have marked sinus bradycardia 
with a T-wave abnormality by EKG.  The treating physician 
found that clinical correlation revealed no significant 
change from 1986, and that the veteran was asymptomatic.  In 
September 1992 he fractured his right fourth metacarpal.  

In conjunction with his June 1994 separation examination, the 
veteran reported having had chronic or frequent colds and 
shortness of breath.  The examiner noted that he had 
recurrent and frequent head colds since 1989, recurrent hay 
fever since 1989, and shortness of breath since 1989 for 
which no treatment was sought.  Examination revealed no 
abnormalities pertaining to the lungs or chest.  A chest 
X-ray at that time revealed no acute disease of the chest.  
The examiner noted that an EKG had revealed marked sinus 
brachycardia with minimal voltage criteria for left 
ventricular hypertrophy, which the examiner found could 
possibly be a normal variant borderline EKG and, therefore, 
insignificant.  

In April 1996 the RO provided the veteran a VA examination, 
during which he reported a seven-year history of allergies 
manifested by rhinitis and sinusitis as well as recurring 
bouts of bronchitis.  He stated that the fracture of the 
right fourth metacarpal had resulted in open reduction and 
internal fixation, and that the fixation devices were later 
removed.  He complained of residual pain in the right hand, 
primarily with activity and weather changes.  He also 
complained of pain in the left wrist following a fracture of 
the hamate bone in 1990, which was aggravated by activity.  
He reported having arthritis in the ankles and feet that 
caused discomfort with prolonged standing or walking.

He denied any history of a myocardial infarction, congestive 
heart failure, cerebrovascular accident, or angina.  He 
reported one incident of ankle swelling, which was attributed 
to a musculoskeletal problem.  

Examination revealed a normal range of motion of both wrists, 
but the veteran demonstrated considerable discomfort on 
dorsiflexion and volar flexion of the left wrist.  There was 
diffuse tenderness over the left wrist and an area of 
tenderness over the middle third of the fourth metacarpal 
bone of the right hand, with mild deformity.  The examiner 
found normal range of motion in the joints of the hands.  
Strength throughout both upper extremities was normal, with 
the exception of bilateral grip strength of 4/5.  The veteran 
also exhibited normal range of ankle motion bilaterally, but 
complained of discomfort on motion of the ankle joints.  The 
examiner found no effusion, deformity, or tenderness in the 
joints of the lower extremities.  An X-ray study of the 
hands, wrists, feet and ankles revealed no significant bony 
abnormality, with the exception of mild hallux valgus in the 
feet.  The examiner assessed the findings as residual injury 
of the right hand, post-operative; residual injury of the 
left hand and wrist; and a history of arthritis of multiple 
joints.

Cardiorespiratory examination revealed normal respiratory 
excursions, without murmur, with clear lungs and with good 
heart tone and regular rhythm.  There was no dyspnea or cough 
and the veteran exhibited difficulty in nasal breathing 
secondary to acute rhinitis.  A chest X-ray showed multiple 
small pulmonary nodules, which were assessed most likely as 
granulomatous disease.  

The report of an EKG conducted in April 1996 indicates that 
the testing was abnormal, with evidence of sinus bradycardia 
and an ST & T wave abnormality.  The report of the EKG 
indicates that inferolateral ischemia should be considered.  
VA treatment records show that later in April 1996, following 
the abnormal EKG and chest X-ray, the veteran was evaluated 
to determine the significance of the abnormalities.  He 
reported having had chest pains in 1987 to 1989, and having 
had occasional chest pressure for the previous four to five 
months.  He also reported having been told in 1974 that he 
had histoplasmosis.  He was given a stress test, which was 
interpreted as normal in that he did not develop any chest 
pain, blood pressure changes, or shortness of breath during 
the testing.  The abnormalities on the chest X-ray were 
attributed to probable old histoplasmosis.  Apparently 
following the stress test, the annotation of "abnormal EKG" 
on the EKG report was changed to "borderline."  The treating 
physician noted no significant changes from an EKG in 1986, 
and found that additional evaluation would be warranted only 
if the veteran developed symptoms.  

During an October 1996 hearing the veteran testified that he 
experienced occasional shortness of breath with exercise, 
which was controlled with medication.  He stated that the 
left wrist became stiff and painful with use, that he had a 
popping sensation in the wrist, and that the fingers on his 
left hand became numb.  In regards to the right hand, he 
stated that he had reduced grip strength and pain in the hand 
with gripping, and that he was right handed.

During a June 1997 VA examination the veteran complained of 
aching in the right hand with weather changes and that the 
hand became stiff after two to three hours of work.  On 
examination the motion of the right wrist was equal to that 
of the left, without significant crepitus or tenderness.  
There was tenderness about the base of the fourth metacarpal 
and the junction of the carpus, with deformity at the base of 
the fourth metacarpal.  The grip strength in the right hand 
was equal to that of the left, all finger motions were 
normal, and there was no weakness of abduction or adduction 
of the fingers or in the grip.  An X-ray study showed old 
fractures at the base of the ring and little finger 
metacarpals and minimal degenerative change at the hamate and 
metacarpal joint space.  The examiner provided a diagnosis of 
status post fracture of the proximal portion of the right 
fifth and fourth metacarpals at the carpometacarpal junction, 
with mild deformity and degenerative joint disease of the 
right hand.

The RO again provided the veteran a VA examination in August 
1997 in order to assess the functional limitations resulting 
from the right hand disability.  The examiner noted the 
veteran to be right-hand dominant.  The veteran complained of 
problems with writing due to aching in the base of the right 
hand on the hypothenar side.  He also had stiffness, aching, 
and fatigue with long periods of use.  He denied experiencing 
any incoordination, decreased strength, or numbness, or that 
the problems with the hand interfered with his job.  The VA 
examiner noted some obvious deformities on the dorsum of the 
right hand along the ulnar border, overlying the base of the 
fourth and fifth digit.  There were no neurovascular deficits 
and he had full range of motion of the wrist and all the 
digits.  There was some tenderness over the carpometacarpal 
joints of the fourth and fifth metacarpals.  The examiner 
referenced the June 1997 X-ray studies and provided an 
assessment of traumatic degenerative joint disease secondary 
to the old fracture.  

Service Connection for a Cardiovascular Disorder, Bronchitis, 
and Arthritis of the Feet and Ankles

The threshold question that must be resolved with regard to 
the claims is whether the veteran has presented evidence that 
the claims are well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service or during the applicable 
presumptive period, and medical evidence of a nexus between 
the in-service disease or injury and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Alternatively, 
the second and third elements can be satisfied by evidence 
showing that a disorder was noted during service or any 
applicable presumptive period, evidence of post-service 
continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is presumed to be true unless 
inherently incredible or beyond the competence of the person 
making the assertion.  See Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).

The evidence shows that during and subsequent to service the 
veteran was found to have an abnormal EKG.  He underwent 
additional diagnostic testing in service, which did not 
result in the conclusion that he had a heart disorder.  The 
physician during service indicated that the EKG abnormality 
could be a normal variant.  He again underwent a cardiac 
evaluation following the abnormal EKG in April 1996, 
including a stress test, which resulted in the finding that 
no further evaluation was warranted in the absence of 
symptoms.  None of the medical evidence indicates that the 
abnormal EKG finding is productive of any disability.  
Although the veteran reported having occasional chest pain 
and pressure, the treating physician did not find that the 
claimed symptoms were due to cardiac disease, in that no 
symptoms were elicited on the stress test.

A symptom or clinical finding, in the absence of underlying 
pathology, does not constitute a medical diagnosis of 
disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  Because the medical evidence does not show that the 
EKG abnormality has resulted in a diagnosis of a cardiac 
disorder, the claim for service connection for a 
cardiovascular disorder is not supported by a current medical 
diagnosis of disability.  The Board finds, therefore, that 
the first Caluza element has not been satisfied, and that the 
claim of entitlement to service connection for a 
cardiovascular disorder, claimed as an abnormal EKG and chest 
pains, is not well grounded.  Caluza, 7 Vet. App. at 506; see 
also Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (a claim 
cannot be well grounded in the absence of evidence showing 
current disability).

The veteran has also claimed entitlement to service 
connection for bronchitis.  He has not, however, submitted 
competent medical evidence showing that he currently has 
bronchitis.  Caluza, 7 Vet. App. at 506.  Although he 
received treatment for upper respiratory symptoms, including 
rhinitis and sinusitis, the VA treatment records make no 
reference to bronchitis.  Service connection for allergic 
rhinitis and chronic sinusitis has been established.  The 
service medical records do not document the occurrence of 
bronchitis since 1978.  In the absence of competent medical 
evidence showing that the veteran currently has bronchitis, 
the Board finds that the first Caluza element has not been 
satisfied and that the claim of entitlement to service 
connection for bronchitis is not well grounded.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992) (the veteran is not 
entitled to a benefit simply because he had a disease in 
service; in the absence of proof of present disability from 
that disease his claim is not valid).

The veteran reported having pain in his feet and ankles, 
which he attributed to arthritis.  The medical evidence does 
not show that any disability of the feet or ankles, except 
for hallux valgus, has been diagnosed.  In a November 1996 
rating decision the RO denied entitlement to service 
connection for hallux valgus, and the veteran did not appeal 
that decision.  The VA examiner in April 1996 provided a 
diagnosis of arthritis of multiple joints by history only, 
with no clinical findings supporting a diagnosis of 
arthritis.  The examiner's assessment does not constitute a 
current diagnosis of disability, in that the examiner was 
simply recording the veteran's assertion of having arthritis.  
Sanchez-Benitez, 13 Vet. App. at 282; see also LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
medical comment by that examiner, does not constitute 
competent medical evidence).  The Board also finds, 
therefore, that the first Caluza element has not been 
satisfied regarding the claim for service connection for 
arthritis of the feet and ankles, and that the claim is not 
well grounded.

The veteran's representative claims that service connection 
for the claimed disabilities is warranted due to the 
veteran's service in Southwest Asia during the Persian Gulf 
war.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.  In order to 
establish a well-grounded claim for an undiagnosed illness 
based on Persian Gulf service, the veteran must present 
evidence (1) that he is a Persian Gulf veteran; (2) that he 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms; (3) that the 
chronic disability became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001; and (4) that such 
symptomatology cannot be attributed to any known clinical 
diagnosis.  Neumann v. West, No. 98-1410, slip op. at 13 
(U.S. Vet. App. July 21, 2000).

The veteran's discharge certificate shows that he served in 
support of Operations Desert Shield/Desert Storm from August 
1990 to January 1995, but does not indicate that he served in 
the Southwest Asia theatre of operations.  In addition, none 
of the claimed disorders are manifested by any objective 
indications of chronic disability.  Although he has presented 
objective indications of a cardiac abnormality, the evidence 
shows that the abnormality is not productive of any 
disability, in that the veteran is asymptomatic.  He has not 
presented any objective indications of the signs or symptoms 
pertaining to a bronchial disability or any disability 
pertaining to the feet or ankles, or that the claimed 
disabilities have become manifest to a degree of 10 percent 
or more.  Neumann, No. 98-1410, slip op. at 14.  The Board 
finds, therefore, that the claims for service connection 
based on an undiagnosed illness pursuant to 38 U.S.C.A. 
§ 1117 are not well grounded.

The veteran's representative also contends that pursuant to 
the Veterans Benefits Administration Manual M21-1 (M21-1), VA 
has a duty to assist him in developing the evidence relevant 
to his claims, regardless of whether the claims are well 
grounded.  The veteran's representative further contends that 
the M21-1 provisions indicate that the claims must be fully 
developed prior to determining whether the claims are well 
grounded, and requests that the claims be remanded in order 
to fulfill this duty to assist.  

In Morton v. West, 12 Vet. App. 477 (1999), the Court of 
Appeals for Veterans Claims (formerly the Court of Veterans 
Appeals) (Court) held that the Manual M21-1 provisions 
pertaining to the development of claims prior to a finding of 
well groundedness are interpretive, in that they do not 
relate to whether a benefit will be allowed or denied, nor do 
they impinge on a benefit or right provided by statute or 
regulation.  The Court found that the Manual M21-1 provisions 
constituted "administrative directions to the field 
containing guidance as to the procedures to be used in the 
adjudication process," and that the policy declarations did 
not create enforceable rights.  The Court also found that 
interpretive provisions that are contrary to statutes are not 
entitled to deference, and that in the absence of a well-
grounded claim VA could not undertake to assist a veteran in 
developing the facts pertinent to the claim.

The Board is required to follow the precedent opinions of the 
Court.  38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 
2 Vet. App. 8, 14 (1991).  The Board has determined, 
therefore, that, in the absence of a well-grounded claim, VA 
has no duty to assist the veteran in developing his case.

Although VA is under no duty to assist the veteran in the 
absence of a well-grounded claim, VA may, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not indicated the existence of any evidence that, if 
obtained, would make his claims well grounded.  VA has no 
further obligation, therefore, to notify him of the evidence 
needed to support his claims.  See McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997).

Disability Ratings

Pertinent Laws and Regulations

The Board finds that the veteran's appeal of the assigned 
ratings are well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the appeal.  38 U.S.C.A. § 5107(a); see also Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  The relevant evidence 
consists of the reports of the VA examinations in April 1996, 
June 1997, and August 1997, and the veteran's testimony.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of the veteran's appeal and that VA 
has fulfilled its obligation to assist him in the development 
of the facts of his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
an unlisted disorder is encountered it is rated under a 
closely related disease or injury in which the functions 
affected, the anatomical localization, and symptomatology are 
closely analogous.  38 C.F.R. § 4.20, 4.27.

The veteran has appealed the disability rating initially 
assigned with the grants of service connection in September 
1995.  Because he has appealed the initial ratings, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints.  38 C.F.R. § 4.45.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

Diagnostic Code 5215 for limitation of motion of the wrist 
provides a maximum 10 percent rating if dorsiflexion is 
limited to less than 15 degrees, or if palmar flexion is 
limited in line with the forearm.  38 C.F.R. § 4.71a.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Left Hamate

The hamate bone is one of the carpal bones of the wrist that 
articulates with the fourth and fifth metacarpals.  Stedman's 
Medical Dictionary (online edition).  With the grant of 
service connection in September 1995, the RO evaluated the 
residuals of a fracture of the hamate as analogous to 
Diagnostic Code 5220, which pertains to ankylosis of the 
fingers.  38 C.F.R. § 4.71a.  Because the fractured bone is 
located in the wrist, not the hand or fingers, the Board 
finds that the disability is properly evaluated under 
Diagnostic Code 5215 for limited motion of the wrist.  
38 C.F.R. § 4.20.  The functions affected, the anatomical 
localization, and the symptomatology involve the wrist, not 
the fingers.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992) (in selecting a diagnostic code 
the Board must explain any inconsistencies with previously 
applied diagnostic codes).

Since the initiation of the veteran's claim, the residuals of 
a fracture of the left hamate have been manifested by limited 
motion due to pain, reduced grip strength, and pain with use.  
The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Although the VA 
examiner in April 1996 did not specify the degree of 
limitation of motion due to pain, the Board finds that the 
functional limitations imposed by the left wrist disability, 
including pain and reduced strength, are comparable to a 
limitation of dorsiflexion to less than 15 degrees.  The 
Board has determined, therefore, that the criteria for a 
10 percent rating, which is the maximum rating available for 
limited motion of the wrist, have been met.

According to Diagnostic Code 5003, a 10 percent rating 
applies for X-ray evidence of arthritis in a major joint that 
is non-compensable based on limitation of motion.  Although 
the veteran claims to have arthritis in the left wrist, that 
contention is not supported by the medical evidence.  In any 
event, the left wrist disability has been assigned a 
10 percent rating based on limitation of motion.  The Board 
finds, therefore, that the application of the provisions of 
Diagnostic Code 5003 does not result in a higher disability 
rating.  See Hicks v. Brown, 8 Vet. App. 417 (1995).

A disability rating equal to the minimum compensable rating 
for the joint, which is 10 percent, has been assigned under 
Diagnostic Code 5215.  The consideration of an increased 
rating based on the provisions of 38 C.F.R. § 4.59 is not 
warranted, since the veteran is in receipt of the minimum 
compensable rating for limited motion of the wrist.  The 
Board has determined, therefore, that entitlement to a 
disability rating in excess of 10 percent is not shown.  See 
Shoemaker v. Derwinski, 3 Vet. App. 248, 253 (1992) (in 
granting an increased rating, the Board must explain why a 
higher rating is not warranted).


Right Fourth Metacarpal

With the grant of service connection in September 1995, the 
RO evaluated the residuals of the right fourth metacarpal 
under Diagnostic Code 5227 for ankylosis of an individual 
finger.  38 C.F.R. § 4.71a.  The medical evidence shows, 
however, that the fracture occurred at the proximal end of 
the metacarpal, not the distal end.  The veteran's complaints 
pertaining to the injury involve primarily the hand and 
wrist, not the fingers.  The Board finds, therefore, that the 
disability is properly evaluated under Diagnostic Code 5215 
for limited motion of the wrist because the functions 
affected, the anatomical localization, and the symptomatology 
primarily involve the wrist.  Pernorio, 2 Vet. App. at 629; 
38 C.F.R. § 4.20.

Since the initiation of the veteran's claim, the residuals of 
a fracture to the right fourth metacarpal have been 
manifested by arthritis with reduced grip strength and pain 
with use.  Arthritis is to be evaluated based on limitation 
of motion.  In accordance with Diagnostic Code 5215, a 
maximum 10 percent rating based on limited motion is 
applicable if dorsiflexion is limited to 15 degrees or less, 
or if palmer flexion is limited in line with the forearm.  
Limited motion of the right wrist has not been objectively 
demonstrated.  The Board finds, therefore, that the criteria 
for a 10 percent rating based on limited motion alone is not 
warranted.

As previously stated, the evaluation of a musculoskeletal 
disability requires consideration of all of the functional 
limitations imposed by the disorder, including pain, 
weakness, limitation of motion, and lack of strength, speed, 
coordination or endurance.  Spurgeon, 10 Vet. App. at 194.  
The Board finds that the functional limitations imposed by 
the right hand disability, including pain and reduced 
strength, are comparable to limitation of dorsiflexion to 
less than 15 degrees.  The Board has determined, therefore, 
that the criteria for a 10 percent rating, which is the 
maximum rating available for limited motion of the wrist, 
have been met.

According to Diagnostic Code 5003, a 10 percent rating 
applies for X-ray evidence of arthritis in a major joint that 
is non-compensable based on limitation of motion.  The right 
hand disability has been assigned a 10 percent rating based 
on functional limitations as equivalent to limited motion.  
The Board finds, therefore, that the application of the 
provisions of Diagnostic Code 5003 does not result in a 
higher disability rating.  Hicks, 8 Vet. App. at 417.

A disability rating equal to the minimum compensable rating 
for the joint, which is 10 percent, has been assigned under 
Diagnostic Code 5215.  The consideration of an increased 
rating based on the provisions of 38 C.F.R. § 4.59 is not 
warranted, since the veteran is in receipt of the minimum 
compensable rating for arthritis of the wrist.  The Board has 
determined, therefore, that entitlement to a disability 
rating in excess of 10 percent is not shown.  Shoemaker, 3 
Vet. App. at 253.

The regulations provide that whenever a veteran is suffering 
from two or more separate, permanent service-connected 
disabilities that interfere with normal employability, even 
though none of the disabilities may be of compensable degree 
under the Schedule for Rating Disabilities, VA is authorized 
to apply a 10 percent rating, but not in combination with any 
other rating.  38 C.F.R. § 3.324.  In this case the veteran's 
service-connected disabilities have been assigned a combined 
rating in excess of 10 percent.  The Board finds, therefore, 
that the issue of entitlement to a 10 percent rating pursuant 
to 38 C.F.R. § 3.324 is moot.


ORDER

The claim of entitlement to service connection for a 
cardiovascular disorder, claimed as an abnormal EKG and chest 
pains, is denied.

The claim of entitlement to service connection for bronchitis 
is denied. 

The claim of entitlement to service connection for arthritis 
of the ankles and feet is denied.

A 10 percent rating for the residuals of a fracture of the 
left hamate is granted, subject to the laws and regulations 
governing the payment of monetary awards.

A 10 percent rating for the residuals of a fracture of the 
right fourth metacarpal is granted, subject to the laws and 
regulations governing the payment of monetary awards.

The matter of entitlement to a 10 percent evaluation pursuant 
to 38 C.F.R. § 3.324 is dismissed as moot.


REMAND


The veteran contends that compensable disability ratings are 
warranted for the residuals of a rectal fissure, claimed as 
rectal bleeding, and a gastric ulcer.  Although he was 
provided a gastroenterology examination in April 1996, the 
report of that examination does not fully document the 
symptoms of the service-connected disabilities.  The examiner 
also indicated that the veteran would be undergoing 
additional testing to evaluate the disabilities, the results 
of which are not documented in the available medical records.  
The Board finds, therefore, that an additional examination is 
required.  See Abernathy v. Principi, 3 Vet. App. 461 (1992) 
(if an examination is inadequate for rating purposes, another 
examination should be provided).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Floyd v. 
Brown, 9 Vet. App. 88 (1996), appeal dismissed per curiam 9 
Vet. App. 253 (1996).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his appeal, these issues 
are REMANDED to the RO for the following development:

1.  The RO should request the veteran to 
identify the names and addresses of all 
medical care providers who treated him 
for a gastric ulcer or rectal fissure 
since his separation from service.  After 
securing any necessary release, the RO 
should obtain the identified records.  
The RO should also ensure that all 
records of pertinent VA treatment are 
associated with the claims file.

2.  The veteran should be afforded a VA 
gastroenterology examination to determine 
the severity and frequency of the 
manifestations of the gastric ulcer and 
any residuals of the in-service rectal 
fissure.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  The 
examination should include any diagnostic 
tests or studies, including X-ray 
studies, that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should conduct a thorough 
gastroenterology examination and 
determine whether the symptoms of the 
gastric ulcer are relieved by standard 
ulcer therapy; whether the disorder is 
manifested by periodic vomiting, 
recurrent hematemesis or melena, anemia, 
or weight loss; the duration and 
frequency of any incapacitating episodes; 
and the degree of any impairment of 
health caused by the ulcer symptoms.  

The examiner should also document all 
residual manifestations of the in-service 
rectal fissure, including any impairment 
of sphincter control.  The examiner 
should determine whether the rectal 
fissure results in any leakage or 
involuntary bowel movements and document 
the frequency of there occurrence.  The 
examiner should provide the rationale for 
all opinions given.

3.  The RO should advise the veteran that 
a failure to report for the above-
scheduled VA examination without good 
cause will result in the denial of his 
appeal of the assigned ratings.  38 
C.F.R. § 3.655 (1999).

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of the 
assigned ratings for a gastric ulcer and 
the residuals of a rectal fissure.  If 
any benefit requested on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

 

